                  IN THE UNITED STATES DISTRICT COURT                   FILED
                      FOR THE DISTRICT OF MONTANA
                                                                          JUNO 5 2019
                           MISSOULA DIVISION
                                                                      Cll'trk, U.s District Court
                                                                        Distnct_Of Montana
                                                                              Missoula


 EILEEN M. KATICA, an individual,                    CV 16-150-M- DLC

                      Plaintiff,
                                                           ORDER
        vs.

 ALLSTATE FIRE & CASUALTY
 INSURANCE COMPANY, an Illinois
 corporation and foreign insurance
 company doing business in the State of
 Montana,

                      Defendant.

      Before the Court is the parties' Joint Stipulation to Dismiss with Prejudice.

(Doc. 53.)

      IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE, each

party to bear its own costs and attorneys' fees.

      DATED this    '5~   day of June, 2019.




                                       Dana L. Christensen, Chief Judge
                                       United States District Court



                                         -1-
